Name: Commission Regulation (EEC) No 1545/89 of 2 June 1989 on transitional measures for the grant of agricultural income aids
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6. 89 Official Journal of the European Communities No L 151 /23 COMMISSION REGULATION (EEC) No 1545/89 of 2 June 1989 on transitional measures for the grant of agricultural income aids HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding Articles 2, 7 and 11 of Regulation (EEC) No 768/89, agricultural income aids : (a) draft measures for the institution or amendment of which have been notified to the Commission before 1 April 1989 pursuant to Article 93 (3) of the Treaty ; (b) which comply with the conditions laid down in Article 6 (1 ) and (2), second subparagraph, of Regulation (EEC) No 768/89 ; and (c) which may be considered broadly to comply with Articles 4 and 5 of that Regulation ; may be authorized as a transitional measure. 2. Paragraph 1 shall apply only to income aids which it is decided to grant to individual recipients before 1 January 1990 and which are at least in part paid to them before that date . 3. The Commission shall decide on the authorization of the aids referred to in this Regulation in accordance with the procedure laid down in Article 93 of the Treaty. 4. Aids authorized pursuant to this Regulation may not qualify for Community financing as provided for in Title II of Regulation (EEC) No 768/89 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income ('), and in particular Article 1 2 thereof, Whereas, pursuant to the first paragraph of Article 11 of Regulation (EEC) No 768/89 , agricultural income aids are in principle prohibited where the conditions or rules governing the grant thereof differ from those laid down in the abovementioned Regulation ; whereas, however, Article 12 of that Regulation enables transitional measures on the subject to be adopted if need be ; Whereas, before Regulation (EEC) No 768/89 was adopted, certain Member States had notified the Commission of draft measures to institute or extend agricultural income aids, pursuant to Article 93 (3) of the Treaty ; whereas, pursuant to the second paragraph of Article 11 of Regulation (EEC) No 768/89, recourse may no longer be had to Article 92 (3) of the Treaty with a view to considering such aids compatible with the common market ; whereas, pending the many detailed rules still required for the implementation of the aid system instituted by Regulation (EEC) No 768/89, specific criteria for approving the income aids in question should be laid down as a transitional measure ; Whereas, although they cannot claim to qualify for Community financing as provided for in Title II of Regulation (EEC) No 768/89, such aids appear acceptable provisionally where they comply broadly, from a material viewpoint, with the framework conditions laid down in that Regulation, in particular as regards the determination of the potential recipients, the level of the aid and its degressivity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Agricultural Income Aids, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 29 . 3 . 1989, p. 8 .